Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to because Fig. 1, 4, 8 are of insufficient quality. MPEP 608.02.  “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.”
Claim Rejections - 35 USC § 112
Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 20-23 recite “the non-transitory storage medium as claimed in claim 2, the at least one executable instruction”, however claim 2 is a method claim. Claim 9 recites a storage medium, and claim 10 recites executable instructions. Since the claims recite portions of all three independent claims, it is unclear as to which is intended.
 acquiring a return value of a preset rotation function of a window management object, wherein the return value is used for indicating whether the screen rotates and, a rotation angle of the screen”, however claim 2 recites the same limitation. 
Allowable Subject Matter
Claim 4-5, 11, 15-19, 22-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 20-23 are rejected under 35 U.S.C. 112(b) above as well.
Claim Objections
Claim 14 objected to because of the following informalities:  “Determining” should not be capitalized.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
(s) 1-2, 9-10, 12-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignaszewski U.S. Patent/PG Publication 20200380935 in view of Bourne U.S. Patent/PG Publication 20090192702.
Regarding claim 1:
 (Original) A synchronous display method, comprising: (Ignaszewski Abstract Host content is received from a host device coupled to an external display device.).
 acquiring screenshot information of a first terminal (Ignaszewski [0023] FIG. 1 illustrates that computing system architecture 100 encompasses display device 110 and host device 150. Display device 110 and host device 150 may be implemented as separate devices that can be connected via coupling mechanism 105 so as to enable information exchange between them.), and converting the screenshot information into a bitmap corresponding to the screenshot information (Ignaszewski [0037] Framebuffer 166 may be a portion of memory 164 that contains a bitmap that drives display device 110.) (Ignaszewski [0052] control unit 152 to transmit the transformed host content from framebuffer 166 to display device 110 for display (step S216)).
 acquiring a rotation state of a screen of the first terminal (Ignaszewski [0054] In one embodiment, microcontroller 112 may be configured to detect the orientation state change at step S222 (and/or control unit 152 may be configured to detect the current orientation state at step S212) based on the predetermined orientation states).
 when it is determined that the screen rotates according to the rotation state, (Ignaszewski [0061] Further, as shown in FIG. 2, operations described in steps/blocks S220-240 may be performed repeatedly while monitoring for change in the orientation state and host content is displayed on display device 110 accordingly.)
performing a transposition operation corresponding to the rotation state on the bitmap, (Ignaszewski [0061] dynamic orientation configuration module 172 may cause control unit 152 to dynamically set the rendering pipeline to transform host content based on the obtained orientation data and update contents of framebuffer 166 with the transformed and rendered host content (block 236).)
converting the bitmap after the transposition operation into a picture byte stream, and transmitting the picture byte stream to a second terminal to synchronously display the screenshot information corresponding to the bitmap (Ignaszewski [0061] Further, at step S238, dynamic orientation configuration module 172 may transmit the current host content from the updated framebuffer 166 via pathway B 130 to display device 110, and at block 240, display device 110 may display the received host content based on the new orientation state.) 
 and when it is determined that the screen does not rotate according to the rotation state, converting the bitmap into the picture byte stream, and transmitting the picture byte stream to the second terminal to synchronously display the screenshot information corresponding to the bitmap (Ignaszewski [0061] Further, as shown in FIG. 2, operations described in steps/blocks S220-240 may be performed repeatedly while monitoring for change in the orientation state and host content is displayed on display device 110 accordingly.) since host content is still being sent to the display device even if there is no rotation change.
Ignaszewski does not expressly disclose  a byte stream. In a related field of endeavor, Bourne teaches:
converting the bitmap after the transposition operation into a picture byte stream, and transmitting the picture byte stream; converting the bitmap into the picture byte stream, and transmitting the picture byte stream (Bourne [0036]: In particular, preferably the route map is returned from the server to the mobile device in the form of a byte stream of a .png image. Then, at the mobile device, this byte stream is converted back into a .bmp file. The .bmp file is fitted into a bitmap field in the display.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a byte stream as taught by Bourne. The rationale for doing so would have been that it is  to obtain the invention.
Regarding claim 2:
 (Original) The method as claimed in claim 1, has all of its limitations taught by Ignaszewski in view of Bourne. Ignaszewski further teaches  wherein when it is determined that the screen rotates, performing the transposition operation corresponding to the rotation state on the bitmap comprises: 
 acquiring a return value of a preset rotation function of a window management object, wherein the return value is used for indicating whether the screen rotates and, a rotation angle of the screen and performing the transposition operation corresponding to the rotation state on the bitmap according to the return value (Ignaszewski [0018] The host device connected to the external display device may receive orientation data (e.g., value indicating display has been rotated 90.degree. CCW) indicating a current orientation state of the display device, and control one or more components of the host device to set (e.g., adjust, select, change, update, and the like) the rendering pipeline to transform host content based on the received orientation data).  
Regarding claim 9:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 10:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.  
Regarding claim 12:
 (New) The method as claimed in claim 1, wherein convertinq the bitmap into a picture byte stream comprising: 
 calling a compress method of a Bitmap class, to convert the bitmap into the picture byte stream (Bourne [0036]: In particular, preferably the route map is returned from the server to the mobile device in the form of a byte stream of a .png image. Then, at the mobile device, this byte stream is converted back into a .bmp file. The .bmp file is fitted into a bitmap field in the display.) since a .png is compressed, then it is converted back to a .bmp.
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a byte stream with a compressed format as taught by Bourne. The rationale for doing so would have been that it is a simple substitution of data transmission forms, where the form it takes during transfer does not change the end result. Therefore it would have been obvious to combine Bourne with Ignaszewski to obtain the invention.
Regarding claim 13:
 (New) The method as claimed in claim 2, has all of its limitations taught by Ignaszewski in view of Bourne. Ignaszewski further teaches  wherein before acquirinq the return value of the preset rotation function of a window management object, the method further comprising: 
 settinq correspondence between the return value and the rotation anqle (Ignaszewski [0018] The host device connected to the external display device may receive orientation data (e.g., value indicating display has been rotated 90.degree. CCW) indicating a current orientation state of the display device, and control one or more components of the host device to set (e.g., adjust, select, change, update, and the like) the rendering pipeline to transform host content based on the received orientation data) since if the value is being sent, it was first set.
Regarding claim 20:
 (New) the non-transitory storage medium as claimed in claim 2, has all of its limitations taught by Ignaszewski in view of Bourne. Ignaszewski further teaches   the at least one executable instruction further comprises:
 acquiring a return value of a preset rotation function of a window management object, wherein the return value is used for indicating whether the screen rotates and, a rotation angle of the screen and performing the transposition operation correspondinq to the rotation state on the bitmap according to the return value (Ignaszewski [0018] The host device connected to the external display device may receive orientation data (e.g., value indicating display has been rotated 90.degree. CCW) indicating a current orientation state of the display device, and control one or more components of the host device to set (e.g., adjust, select, change, update, and the like) the rendering pipeline to transform host content based on the received orientation data).  
Claim(s) 3, 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignaszewski U.S. Patent/PG Publication 20200380935 in view of Bourne U.S. Patent/PG Publication 20090192702 and Arner U.S. Patent/PG Publication 20010047393.
Regarding claim 3:
 (Original) The method as claimed in claim 1, has all of its limitations taught by Ignaszewski in view of Bourne. Ignaszewski further teaches  wherein before acquiring screenshot information of the first terminal, the method further comprises: 
 triggering the second terminal   and establishing a  (Ignaszewski [0061] Further, at step S238, dynamic orientation configuration module 172 may transmit the current host content from the updated framebuffer 166 via pathway B 130 to display device 110, and at block 240, display device 110 may display the received host content based on the new orientation state.)
Ignaszewski does not expressly disclose threads and socket connections. In a related field of endeavor, Arner teaches:
triggering the second terminal to start a first thread and establishing a socket connection between the first terminal and the second terminal according to the first thread (Arner [0160] 10. Startup logic 128 starts an independent thread of execution within server executive 500; this thread waits for input on socket 70 from network interface 84.).  
 to obtain the invention.
Regarding claim 14:
 (New) The method as claimed in claim 3, has all of its limitations taught by Ignaszewski in view of Bourne. Ignaszewski further teaches   wherein after establishinq the socket connection between the first terminal and the second terminal according to the first thread, the method further comprising: 
 Determining the first terminal as a socket server (Arner   [0160] 10. Startup logic 128 starts an independent thread of execution within server executive 500; this thread waits for input on socket 70 from network interface 84.) (Arner [0225] 1. The receive thread listening for input on socket 70 of node 7 is terminated by well-known methods.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to use threads and sockets as taught by Arner. The rationale for doing so would have been that it is a simple substitution of communication types, where Ignaszewski does not specifically disclose the form of communication between devices, and Arner discloses using threads and sockets, which is well known in computer networking, and the end result is merely communication between two devices. Therefore it would have been obvious to combine Arner with Ignaszewski to obtain the invention.
Regarding claim 21:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616